UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q (Mark One) þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-32875 ALLOY STEEL INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 98-0233941 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Alloy Steel International, Inc. 42 Mercantile Way Malaga P.O.
